ACCEPTED
                                                                                           03-15-00083-CV
                                                                                                   5595846
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      6/9/2015 10:06:51 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK




                            No. 03-15-00083-CV               FILED IN
                                                       3rd COURT OF APPEALS
       ___________________________________________________________
                                                           AUSTIN, TEXAS
                                                                6/9/2015 10:06:51 AM
                    In the Third District Court of Appeals JEFFREY D. KYLE
                               Houston, Texas                   Clerk
       ___________________________________________________________

                           CRAIG A. WASHINGTON,

                                    Appellant,

                                         vs.

                   COMMISSION FOR LAWYER DISCIPLINE,

                                Appellee.
       ___________________________________________________________

           UNOPPOSED MOTION OF CRAIG A. WASHINGTON TO
               EXTEND DEADLINE FOR PRINCIPAL BRIEF

       ___________________________________________________________

      Appellant Craig A. Washington asks that this Court extend for thirty (30)

days the deadline for the filing of his principal brief as the appellant in the

above-captioned case, making the new briefing deadline August 3, 2015. In

support Mr. Washington states:

      1.     This is an appeal from a final judgment signed January 8, 2015. The

completed clerk’s record was filed June 2, 2015, and the reporter’s record was

filed May 15, 2015. Therefore, the principal brief of the appellant is due July 2,

2015. TEX. R. APP. P. 38.6(a). This court can extend that deadline. Id. 38.6(d). This

is the appellants’ first request to extend the deadline, and it is unopposed.


                                         1
      2.    Counsel for Mr. Washington, John MacVane, will be responsible for

the initial drafting of the brief and has a long-scheduled vacation the week of

July 2. In addition, Mr. MacVane has significant responsibility for the drafting of

a brief due June 23, 2015, a week before Mr. Washington’s deadline in this case.

That brief, due in Crimson Exploration, Inc., et al. v. Magnum Producing, LP, No.

12-15-13, in the Thirteenth Court of Appeals, involves a complex appeal of an oil-

and-gas title dispute with a 4,265 page clerk’s record.

      3.    In order to adequately focus on the briefing in this case and to

accommodate Mr. MacVane’s other briefing obligations and long-standing

vacation plans, Mr. Washington requests a 30-day extension of the deadline for

his appellant’s brief. A 30-day extension of the briefing deadline would make

appellants’ brief due on Monday, August 2, 2015.




                                         2
                                Request for Relief

      For the above reasons, Craig A. Washington asks this Court to extend for

30 days the deadline for the filing of his principal brief in this appeal, making the

new deadline August 3, 2015.

Respectfully submitted,

/s/ John MacVane                               Gardere Wynne Sewell LLP
Michael A. Stafford                            1000 Louisiana, Suite 3400
Texas Bar No. 18996970                         Houston, Texas 77002-5007
Katharine David                                Tel: 713.276.5500
Texas Bar No. 24045749                         Fax: 713.276.5555
John MacVane                                   mstafford@gardere.com
Texas Bar No. 24085444                         kdavid@gardere.com
                                               jmacvane@gardere.com

                             ATTORNEYS FOR
                    CRAIG A. WASHINGTON, APPELLANT




                                         3
                            CERTIFICATE OF SERVICE

         I certify that a copy of this document was served on June 9, 2015, by

delivery to the following counsel via the Electronic Filing Manager:

Cynthia Canfield Hamilton
Office of the Chief Disciplinary
Counsel
State Bar of Texas
Post Office Box 12487
Austin, Texas 78711
chamilton@texasbar.com


/s/ John MacVane
John MacVane




                           Certificate of Conference

         The parties’ counsel have conferred regarding the relief requested in this

motion. Counsel for the appellee—Commission for Lawyer Discipline—

indicated that it will not oppose this request for relief.


/s/ John MacVane
John MacVane




Gardere01 - 6755961v.1                     4